Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative               CASE NO.: 9:18-cv-80176-BB/BR
    of the Estate of David Kleiman, and W&K Info
    Defense Research, LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT

           Defendant.


         PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S THIRD
                  REQUEST FOR PRODUCTION AND INSPECTION

          PLEASE TAKE NOTICE that, pursuant to Rule 34 of the Federal Rules of Civil

   Procedure, Plaintiffs, by their undersigned counsel, hereby responds to the Third Requests for

   Production and Inspection made by Defendant Craig Wright (“Defendant”), as follows:

                                   PRELIMINARY STATEMENT
          Plaintiffs make the following preliminary statement.

          1.      Plaintiffs object to the Requests to the extent they seek information or documents

   protected by the attorney-client privilege and/or the work product doctrine or any other applicable

   privilege or immunity. Plaintiffs’ agreement to produce documents responsive to any particular
   Request excludes privileged documents. Plaintiffs will provide a privilege log of all such

   documents and will meet and confer with Defendant’s counsel to schedule a deadline for the

   production of such log. Finally, the inadvertent production of any privileged document is not

   intended and shall not be deemed to waive or abridge any applicable privilege.

          2.      Plaintiffs’ responses are based upon information known to Plaintiffs at the current

   stage of litigation and are given without prejudice to Plaintiffs’ right to amend or supplement

   their responses. Plaintiffs’ investigation into the matters addressed in the Requests is continuing,
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 2 of 13




   and Plaintiffs will supplement their responses to the Requests if and when appropriate, pursuant

   to Federal Rule of Civil Procedure 26(e), other applicable rules or laws, or by Order of the Court.

          3.      A statement that Plaintiffs will produce documents responsive to a particular

   Request does not constitute an admission that such documents exist. The production of any

   document shall not constitute an admission or concession that such document is relevant or

   admissible.

          4.      Plaintiffs will produce these documents on a rolling basis.

                            SPECIFIC OBJECTIONS TO TIME FRAME

          Plaintiffs object to the time period requested as it is inconsistent with what the Defendant

   himself has argued is appropriate at this stage of the litigation. Accordingly, Plaintiffs will treat

   the relevant time period for all responses as one month after the filing of the Initial Complaint. If

   the parties reach an agreement to expand the relevant time period, or if Defendant demonstrates a

   specific reason to exceed that timeframe for an individual interrogatory, Plaintiffs will supplement

   his responses to the extent necessary.

                           SPECIFIC RESPONSES AND OBJECTIONS

   REQUEST NO. 1:

   All documents identifying W&K Info Defense Research, LLC’s members.

   RESPONSE TO REQUEST NO. 1:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 2:

   All documents relating to W&K Info Defense Research, LLC’s financial records.

   RESPONSE TO REQUEST NO. 2:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 3:
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 3 of 13



   All documents relating to any communications regarding the allegations of the Complaint with any
   individual or entity identified in Plaintiffs’ Rule 26 initial disclosures and amended initial
   disclosures.

   RESPONSE TO REQUEST NO. 3:

           Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 4:

   All documents relating to any communications regarding the allegations of the Complaint with
   any individual or entity identified in Defendant’s Rule 26 initial disclosures.

   RESPONSE TO REQUEST NO. 4:

           Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 5:

   All non-privileged documents relating to any communications regarding the allegations of the
   Complaint with any individual or entity.

   RESPONSE TO REQUEST NO. 5:

           Plaintiffs object to this request because as written, it is extremely broad and overly

   burdensome. That said, Plaintiffs recognize this request will be largely driven by search terms, so

   Plaintiffs may agree to produce responsive, non-privileged documents after receipt of the

   proposed search terms.

   REQUEST NO. 6:

   All documents identifying any asset, bequest or distribution related to Dave Kleiman’s estate.

   RESPONSE TO REQUEST NO. 6:

           Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly

   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1).
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 4 of 13



           Subject to these objections, Plaintiffs will produce documents related to the distribution

   of any bitcoin, cryptocurrency, or any cryptocurrency related intellectual property rights

   belonging to Dave Kleiman’s estate.

   REQUEST NO. 7:

   All documents relating to any debts or liabilities of Dave Kleiman’s estate.

   RESPONSE TO REQUEST NO. 7:

           Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly

   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1).

   REQUEST NO. 8:

   All documents relating to any of Dave Kleiman’s accounts with Liberty Reserve Bank.

   RESPONSE TO REQUEST NO. 8:

           Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 9:

   All documents relating to any steps you took to preserve Dave Kleiman’s (i) Electronic Devices, (ii)
   work papers, and (iii) materials prepared or edited by Dave Kleiman.

   RESPONSE TO REQUEST NO. 9:

           Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 10:

   All documents related to any communications between Ira Kleiman and Ramona Watts.

   RESPONSE TO REQUEST NO. 10:

           Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 11:
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 5 of 13



   All documents related to any communications between Ira Kleiman or his agents (including
   attorneys) and any attorney at Clayton Utz.

   RESPONSE TO REQUEST NO. 11:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 12:

   All documents related to any offers for the purchase of Coin-Exch shares.

   RESPONSE TO REQUEST NO. 12:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 13:

   All documents regarding Litigation Funding.

   RESPONSE TO REQUEST NO. 13:

          Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly

   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1). Documents

   regarding any financing Plaintiffs had to obtain to pursue this litigation are irrelevant to the

   claims and defenses at issue in the case. Plaintiffs further objects to this request to the extent it

   seeks information protected by the attorney-client privilege and the work-product doctrine.

   REQUEST NO. 14:

   To the extent not covered by Request No. 13 above, all documents showing any loans made to you or
   Ira Kleiman in his personal capacity in connection with any potential litigation against Dr. Craig
   Wright or in the above-captioned filed litigation, including bank statements, cancelled checks, and
   loan documents.

   RESPONSE TO REQUEST NO. 14:

          Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 6 of 13



   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1). Documents

   regarding any financing Plaintiffs had to obtain to pursue this litigation are irrelevant to the

   claims and defenses at issue in the case. Plaintiffs further objects to this request to the extent it

   seeks information protected by the attorney-client privilege and the work-product doctrine.

   REQUEST NO. 15:

   To the extent not covered by Requests 13 and 14 above, all documents showing any payments made
   to you or Ira Kleiman in his personal capacity in connection with any potential litigation against Dr.
   Craig Wright or in the above-captioned filed litigation, including bank statements, cancelled checks,
   and loan documents.

   RESPONSE TO REQUEST NO. 15:

          Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly

   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1). Documents

   regarding any financing Plaintiffs had to obtain to pursue this litigation are irrelevant to the

   claims and defenses at issue in the case. Plaintiffs further objects to this request to the extent it

   seeks information protected by the attorney-client privilege and the work-product doctrine.

   REQUEST NO. 16:

   All documents relating to any communications with BTCN.

   RESPONSE TO REQUEST NO. 16:

          Plaintiffs object to this request on relevance, attorney-client privilege, common interest

   privilege, and work product grounds.

   REQUEST NO. 17:

   All documents relating to any agreements with BTCN.
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 7 of 13



   RESPONSE TO REQUEST NO. 17:

   Plaintiffs object to this request on relevance, attorney-client privilege, common interest privilege,
   and work product grounds.

   REQUEST NO. 18:

   All records of payments from BTCN.

   RESPONSE TO REQUEST NO. 18:

   Plaintiffs object to this request on relevance, attorney-client privilege, common interest privilege,

   and work product grounds.

   REQUEST NO. 19:

   All documents relating to any real estate transactions on behalf of the estate of David Kleiman from
   April 1, 2013, to the present.

   RESPONSE TO REQUEST NO. 19:

           Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly

   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1). Any potential

   real estate transactions taken on behalf of the estate have nothing to do with the claims and

   defenses at issue in this litigation.

   REQUEST NO. 20:

   All documents relating to any real estate transactions by Ira Kleiman from April 1, 2013, to the
   present.

   RESPONSE TO REQUEST NO. 20:

           Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly

   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1). Real estate
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 8 of 13



   transactions undertaken by Ira have nothing to do with the claims and defenses at issue in this

   litigation.

   REQUEST NO. 21:

   All documents relating to the corporate governance, business purpose and business activities of
   Hackers, Inc.

   RESPONSE TO REQUEST NO. 21:

           Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly

   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1). Subject to these

   objections, Plaintiffs will produce documents, to the extent they exist, that relate to both Hackers,

   Inc. and Craig Wright, bitcoin, or blockchain based intellectual property.

   REQUEST NO. 22:

   All documents relating to the corporate governance, business purpose and business activities of
   Future World Shopper, Inc.

   RESPONSE TO REQUEST NO. 22:

           Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly

   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1). Future World

   Shopper Inc. has no relevance to any of the claims and defenses in this litigation.

   REQUEST NO. 23:

   All documents relating to the corporate governance, business purpose and business activities of The
   Gigabyte Connection.

   RESPONSE TO REQUEST NO. 23:
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 9 of 13



           Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly

   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1). Gigabyte

   Connection has no relevance to any of the claims and defenses in this litigation.

   REQUEST NO. 24:

   All documents relating to the corporate governance, business purpose and business activities of
   Steve’s Web Design.

   RESPONSE TO REQUEST NO. 24:

           Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly

   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1). Steve’s Web

   Design has no relevance to any of the claims and defenses in this litigation.

   REQUEST NO. 25:

   All documents relating to any settlement agreement between Dave Kleiman’s estate and any
   individual or entity.

   RESPONSE TO REQUEST NO. 25:

           Plaintiffs object to this request because it seeks information that has no relevance to any

   issue related to the claims and defenses of this case. This kind of discovery is expressly

   forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

   that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1).

   REQUEST NO. 26:

   A copy of Ira Kleiman’s resume.

   RESPONSE TO REQUEST NO. 26:
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 10 of 13



            Ira Kleiman does not have a resume.

    REQUEST NO. 27:

    All communications between Dave Kleiman and Craig Wright from January 1, 2006 through March
    11, 2008.

    RESPONSE TO REQUEST NO. 27:

            Plaintiffs will produce responsive, non-privileged documents related to this Request.

    REQUEST NO. 28:

    All documents and communications related to www.davidakleiman.com.

    RESPONSE TO REQUEST NO. 28:

            Plaintiffs object to this request because it seeks information that has no relevance to any

    issue related to the claims and defenses of this case. This kind of discovery is expressly

    forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

    that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1).

            Subject to these objections, Plaintiffs will produce documents related to

    www.davidakleiman.com that are also related to Craig Wright, bitcoin, or any blockchain

    related intellectual property.

            REQUEST NO. 29:

    All documents and communications related to www.davekleiman.com.

    RESPONSE TO REQUEST NO. 29:

            Plaintiffs object to this request because it seeks information that has no relevance to any

    issue related to the claims and defenses of this case. This kind of discovery is expressly

    forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

    that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1).
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 11 of 13



            Subject to these objections, Plaintiffs will produce documents related to

    www.davekleiman.com that are also related to Craig Wright, bitcoin, or any blockchain related

    intellectual property.

    REQUEST NO. 30:

    All documents and communications related to www.netmedic.net.

    RESPONSE TO REQUEST NO. 30:

            Plaintiffs object to this request because it seeks information that has no relevance to any

    issue related to the claims and defenses of this case. This kind of discovery is expressly

    forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

    that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1).

            Subject to these objections, Plaintiffs will produce documents related to

    www.netmedic.net that are also related to Craig Wright, bitcoin, or any blockchain related

    intellectual property.

    REQUEST NO. 31:

    All documents and communications related to www.isecureu.com.

    RESPONSE TO REQUEST NO. 31:

            Plaintiffs object to this request because it seeks information that has no relevance to any

    issue related to the claims and defenses of this case. This kind of discovery is expressly

    forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

    that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1).

            Subject to these objections, Plaintiffs will produce documents related to

    www.isecureu.net that are also related to Craig Wright, bitcoin, or any blockchain related

    intellectual property.

    REQUEST NO. 32
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 12 of 13



    All documents obtained from persons or entities in connection with Dave Kleiman’s estate, including
    any litigation against Computer Forensics LLC or against any other person or entity.

    RESPONSE TO REQUEST NO. 32:

            Plaintiffs object to this request because it seeks information that has no relevance to any

    issue related to the claims and defenses of this case. This kind of discovery is expressly

    forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

    that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1).

            Subject to these objections, Plaintiffs will produce documents related to Dave Kleiman’s

    estate that are also related to Craig Wright, bitcoin, or any blockchain related intellectual

    property.




     Dated: March 21, 2019                               Respectfully submitted,

                                                         s/ Velvel (Devin) Freedman
                                                         Velvel (Devin) Freedman, Esq.
                                                         BOIES SCHILLER FLEXNER LLP
                                                         100 SE Second Street, Suite 2800
                                                         Miami, Florida 33131
                                                         Telephone: (305) 539-8400
                                                         Facsimile: (305) 539-1307
                                                         vfreedman@bsfllp.com

                                                         Kyle W. Roche, Esq.
                                                         Admitted Pro Hac Vice
                                                         BOIES SCHILLER FLEXNER LLP
                                                         333 Main Street
                                                         Armonk, NY10504
                                                         Telephone: (914) 749-8200
                                                         Facsimile: (914) 749-8300
                                                         kroche@bsfllp.com

                                                         Counsel to Plaintiff Ira Kleiman as Personal
                                                         Representative of the Estate of David Kleiman
                                                         and W&K Info Defense Research, LLC.
Case 9:18-cv-80176-BB Document 300-4 Entered on FLSD Docket 11/20/2019 Page 13 of 13




                                    CERTIFICATE OF SERVICE

                   I HEREBY CERTIFY that on March 21, 2019, a true and correct copy of the
    foregoing was served on all counsel of record identified on the Service List below via e-mail:

     Andres Rivero, Esq.
     Jorge A. Mester, Esq.
     Alan H. Rolnick, Esq.
     RIVERO MESTRE LLP
     2525 Ponce de Leon Boulevard
     Suite 1000
     Coral Gables, FL 33134
     305-445-2500
     (305) 445-2505 (fax)
     arivero@riveromestre.com
     jmestre@riveromestre.com
     arolnick@riveromestre.com
     receptionist@riveromestre.com

                                                      /s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman
